DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present office action is in response to an application filed on September 02, 2021, wherein claims 1-20, wherein, claims 1, 7-9, 11, 13 and 17-19 are amended and claims 2-3 and 14 are cancelled. Therefore claims 1, 4-13 and 15-20 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 09/02/2021 in reference to the claims 1, 4-13 and 15-20 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
.
Claims 1, 4-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sindhu et al (US 2015/0280939 A1), hereinafter, “Sindhu” in view of Sandstorm et al (US 2009/0310610 A1), hereinafter, “Sandstorm”.
Regarding claim 1, Sindhu discloses: A system (fig 2A-2B) comprising: a plurality of servers, including a source server and a destination server (fig 2A-2B, para [0028]-[0029], where, “Server 12A” corresponding to “source server” and “Server 12X” corresponding to “destination server”, fig 8, para [0082], where, source and destination servers are associated with HNAs); 
a switch fabric comprising a plurality of core switches (fig 8, para [0082]-[0083], where, “module 14” corresponding to “Switch Fabric”, includes core switching network, para [0034]); 
a destination access node coupled to at least the destination server (fig 1, para [0032]-[0034], where, every HNA 17 “equivalent to “access node” are connected with server 12, further referring fig 8 and 10A-B, para [0086]-[0088], where, destination access nodes HNA 17D are coupled with server 12); and 
a source access node coupled to at least the source server (fig 1, para [0032]-[0034], where, every HNA 17 “equivalent to “access node” are connected with server 12, further referring fig 8 and 10A-B, para [0086]-[0088], where, source access node HNA17AS are coupled with server 12); 
wherein the source access node communicates with the destination access node over a plurality of data paths through the switch fabric (fig 1, para [0032]-[0034], where, every HNA 17 “equivalent to “access node” are connected with server 12, further referring fig 8 and 10A-B, para [0086]-[0088], where, source access node HNAS 17 communicates to the destination access node HNAD 17 via switch fabric 14, fig 2A, and the source and destination communicates through plurality of data paths 214AA-214NA/216AA-216AN); 
, over the plurality of data paths, packets of a data flow of packets between the source server and the destination server (fig 8, para [0084], where, “System 210 illustrates source HNAs 17A.sub.S-17N.sub.S having respective outbound queue sets 212A-212N (collectively, “queues 212”) to buffer packets queued for transmission by any of source HNAs 17.sub.S via switch fabric 14 to multiple destination HNAs 17.sub.D for hardware-based virtual routing to standalone and/or virtual hosts”), and 
wherein to spray the packets of the data flow, the source access node (fig 10A-B, para [0084], the data packets are distributed in each of queue 212): tracks a number of bytes of the packets of the data flow transmitted on each of the plurality of data paths by the source access node (fig 8, para [0084], where, monitor the queue length and byte size (equivalent to “number of bytes”)  for each queue of the data path 214), and 
Sindhu does not explicitly teach: the source access node directs each of the packets within the data flow to a least loaded data path selected based on a byte count per path.
Sandstrom teaches: the source access node directs each of the packets within the data flow to a least loaded data path selected based on a byte count per path (fig 2 and fig 5, para [0107], where, the source node 2(e)/4(e) may dynamically select a least loaded routs based on “amount of data queued” (equivalent to “byte count/number/size per route/path to deliver/directs given data packets between the network ingress/source and egress/destination points, see further para [0080]-[0082]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “directs each of the packets within the data flow to a least loaded data path selected based on a byte count per path” taught by Sandstorm into the Sindhu in order to provide fast and efficient packet traffic forwarding across administrative domains.
	Regarding claim 4, Sindhu discloses: wherein the source access node is further configured to: insert a sequence number into each of the packets of the data flow (fig 4-5, para [0065], where, “flow control unit 149 may modify an outer header of each outbound tunnel packet to insert sequence numbers specific to the destination HNA for which the tunnel packet is destined and to the priority level of the outbound queue 151 from which the tunnel packet is being sent”). 
Regarding claim 5, Sindhu discloses: wherein the destination access node is further configured to: use the sequence number within each of the packets of the data flow received over the switch fabric to reorder the packets (fig 4-5, para [0065], where, “flow control unit 149 may modify an outer header of each outbound tunnel packet to insert sequence numbers specific to the destination HNA for which the tunnel packet is destined and to the priority level of the outbound queue 151 from which the tunnel packet is being sent Upon receiving inbound tunnel packets, flow control unit 149 may reorder the packets and request retransmission for any missing tunnel packets for a given priority”). 
	Regarding claim 6, Sindhu discloses: The system of claim 1, however, Sindhu does not explicitly teach: wherein the source access node is further configured to: identify a failed data path from among the plurality of data paths.
Sandstrom teaches: wherein the source access node is further configured to: identify a failed data path from among the plurality of data paths (fig 6, para [0046], where, identify link/path congestion or failure associated to the data path).
wherein the source access node is further configured to: identify a failed data path from among the plurality of data paths” taught by Sandstorm into the system of Sindhu in order to provide fast and efficient packet traffic forwarding across administrative domains.
	Regarding claim 7, Sindhu discloses: wherein to spray the data flow of packets between the source server and the destination server over the plurality of data paths, the source access node (fig 8, para [0084], where, “System 210 illustrates source HNAs 17A.sub.S-17N.sub.S having respective outbound queue sets 212A-212N (collectively, “queues 212”) to buffer packets queued for transmission by any of source HNAs 17.sub.S via switch fabric 14 to multiple destination HNAs 17.sub.D for hardware-based virtual routing to standalone and/or virtual hosts”), Sindhu does not explicitly teach: is further configured to: the source access node direct each of the packets within the data flow to a data path selected further based on information about the failed data path. 
Sandstrom teaches: the source access node direct each of the packets within the data flow to a data path selected further based on information about the failed data path (fig 2 and fig 5, para [0107], where, the source node 2(e)/4(e) may dynamically select a least loaded routs based on “amount of data queued” (equivalent to “byte count/number/size per route/path to deliver/directs given data packets between the network ingress/source and egress/destination points, see further para [0080]-[0082]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “directs each of the packets within the data flow to a least loaded data path selected based on a byte count per path” taught by Sandstorm into the Sindhu in order to provide fast and efficient packet traffic forwarding across administrative domains.
Regarding claim 8, Sindhu discloses: wherein to spray the data flow of packets between the source server and the destination server over the plurality of data paths, the source access node (fig 8, para [0084], where, “System 210 illustrates source HNAs 17A.sub.S-17N.sub.S having respective outbound queue sets 212A-212N (collectively, “queues 212”) to buffer packets queued for transmission by any of source HNAs 17.sub.S via switch fabric 14 to multiple destination HNAs 17.sub.D for hardware-based virtual routing to standalone and/or virtual hosts”), Sindhu does not explicitly teach: is further configured to: is further configured to: refrain from transmitting packets over the failed data path. 
Sandstrom teaches: is further configured to: refrain from transmitting packets over the failed data path (fig 6, para [0046], where, identify link/path congestion or failure associated to the data path).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “is further configured to: refrain from transmitting packets over the failed data path” taught by Sandstorm into the system of Sindhu in order to provide fast and efficient packet traffic forwarding across administrative domains.
Regarding claim 9, Sindhu discloses: wherein to spray the packets of the data flow of packets between the source server and the destination server (fig 8, para [0084], where, “System 210 illustrates source HNAs 17A.sub.S-17N.sub.S having respective outbound queue sets 212A-212N (collectively, “queues 212”) to buffer packets queued for transmission by any of source HNAs 17.sub.S via switch fabric 14 to multiple destination HNAs 17.sub.D for hardware-based virtual routing to standalone and/or virtual hosts”), the source access node is (fig 4, para [0079]-[0080], where, “packets arrive instantaneously from any given one of source HNAs 17.sub.S to any given one of destination queues 206A-206N (collectively, “destination queues 206”) having infinite input bandwidth and a constant unit 1 output bandwidth”).  
  	Regarding claim 10, Sindhu discloses: wherein the source access node is further configured to: determine, for each of the plurality of data paths fabric (fig 10A-B, para [0086]-0087], where, plurality of data paths are 214AA-214NA); a weighted usage value, wherein the weighted usage value is a proportion of the number of bytes transmitted over one of the plurality of data paths to the number of bytes transmitted over all of the plurality of data paths (fig 8-9, para [0087]-[0088], where, “Destination D.sub.j allocates its receive bandwidth among source HNAs 17.sub.S in proportion to the amount of data to be sent by each of source HNAs 17.sub.S. For example, destination D.sub.j may allocate it’s received bandwidth by the queue lengths it receives from each of source HNAs 17.sub.S according to the following formula”).  
	Regarding claim 11, Sindhu discloses: wherein to spray the packets of the data flow of packets between the source server and the destination server paths (fig 8, para [0084], where, “System 210 illustrates source HNAs 17A.sub.S-17N.sub.S having respective outbound queue sets 212A-212N (collectively, “queues 212”) to buffer packets queued for transmission by any of source HNAs 17.sub.S via switch fabric 14 to multiple destination HNAs 17.sub.D for hardware-based virtual routing to standalone and/or virtual hosts”), the source access node is further configured to: direct each of the packets within the data flow to a data path based on the weighted usage value for each of the plurality of data paths (fig 8-9, para [0087]-[0088], where, “Source HNAs 17.sub.S allocate transmit bandwidth for outbound traffic transported via switch fabric 14 in proportion to the rates that received from the various destination HNAs 17.sub.D. For example, because each source S.sub.i of source HNAs 17.sub.S receives rates r.sub.i,j from each of destinations D.sub.j for i,j ∈ N, source S.sub.i may allocate the actual bandwidth it sends according to the following formula”).
Regarding claim 12, Sindhu discloses: wherein to direct each of the packets within the data flow to a data path based on the weighted usage value for each of the plurality of data paths, the source access node is further configured to: choose the data path having the smallest weighted usage value (fig 8-9, para [0089], where, “source HNA 17A.sub.S may proportionally allocate it’s transmitted bandwidth among destination HNAs 17A.sub.D-17B.sub.D according to Equation (4)”).  
Regarding claim 13: the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding packet transmission system, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a logical tunnel. However, Sindhu discloses the logical tunnel.
Regarding claim 15, Sindhu discloses: wherein the destination access node is further configured to: use the sequence number within each of the packets of the data flow received over the switch fabric to reorder the packets (fig 4-5, para [0065], where, “flow control unit 149 may modify an outer header of each outbound tunnel packet to insert sequence numbers specific to the destination HNA for which the tunnel packet is destined and to the priority level of the outbound queue 151 from which the tunnel packet is being sent Upon receiving inbound tunnel packets, flow control unit 149 may reorder the packets and request retransmission for any missing tunnel packets for a given priority”). 
	Regarding claim 16, Sindhu discloses: The system of claim 13, however, Sindhu does not explicitly teach: wherein the source access node is further configured to: identify a failed data path from among the plurality of data paths.
Sandstrom teaches: wherein the source access node is further configured to: identify a failed data path from among the plurality of data paths (fig 6, para [0046], where, identify link/path congestion or failure associated to the data path).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the source access node is further configured to: identify a failed data path from among the plurality of data paths” taught by Sandstorm into the system of Sindhu in order to provide fast and efficient packet traffic forwarding across administrative domains.
Regarding claim 17, Sindhu discloses: wherein to spray the data flow of packets between the source server and the destination server over the plurality of data paths, the source access node (fig 8, para [0084], where, “System 210 illustrates source HNAs 17A.sub.S-17N.sub.S having respective outbound queue sets 212A-212N (collectively, “queues 212”) to buffer packets queued for transmission by any of source HNAs 17.sub.S via switch fabric 14 to multiple destination HNAs 17.sub.D for hardware-based virtual routing to standalone and/or virtual hosts”), Sindhu does not explicitly teach: is further configured to: the source access node direct each of the packets within the data flow to a data path selected further based on information about the failed data path. 
the source access node direct each of the packets within the data flow to a data path selected further based on information about the failed data path (fig 2 and fig 5, para [0107], where, the source node 2(e)/4(e) may dynamically select a least loaded routs based on “amount of data queued” (equivalent to “byte count/number/size per route/path to deliver/directs given data packets between the network ingress/source and egress/destination points, see further para [0080]-[0082]). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the source access node directs each of the packets within the data flow to a least loaded data path selected based on a byte count per path” taught by Sandstorm into the system of Sindhu in order to provide fast and efficient packet traffic forwarding across administrative domains.

Regarding claim 18, Sindhu discloses: wherein to spray the data flow of packets between the source server and the destination server over the plurality of data paths, the source access node (fig 8, para [0084], where, “System 210 illustrates source HNAs 17A.sub.S-17N.sub.S having respective outbound queue sets 212A-212N (collectively, “queues 212”) to buffer packets queued for transmission by any of source HNAs 17.sub.S via switch fabric 14 to multiple destination HNAs 17.sub.D for hardware-based virtual routing to standalone and/or virtual hosts”), Sindhu does not explicitly teach: is further configured to: is further configured to: refrain from transmitting packets over the failed data path. 
Sandstrom teaches: is further configured to: refrain from transmitting packets over the failed data path (fig 6, para [0046], where, identify link/path congestion or failure associated to the data path).
is further configured to: refrain from transmitting packets over the failed data path” taught by Sandstorm into the system of Sindhu in order to provide fast and efficient packet traffic forwarding across administrative domains.
Regarding claim 19: the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding packet transmission system, and the rejection to claim 1 is applied hereto. 
 	Regarding claim 20, Sindhu discloses: wherein the source access node is further configured to: insert a sequence number into each of the packets of the data flow (fig 4-5, para [0065], where, “flow control unit 149 may modify an outer header of each outbound tunnel packet to insert sequence numbers specific to the destination HNA for which the tunnel packet is destined and to the priority level of the outbound queue 151 from which the tunnel packet is being sent”). 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
NIZAM U. AHMED
Examiner
Art Unit 2461




/KIBROM T HAILU/Primary Examiner, Art Unit 2461